Citation Nr: 0113937	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-11 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to payment or reimbursement, by the Department of 
Veterans Affairs (VA), for the cost of unauthorized medical 
services incurred in connection with treatment at Johnston 
Memorial Hospital (hereafter, Johnston Memorial) from January 
25 to January 26, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to June 
1946, and from March 1947 to May 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 determination by the James H. 
Quillen VA Medical Center in Mountain Home, Tennessee 
(hereafter, VAMC).


FINDINGS OF FACT

1.  The veteran was admitted to Johnston Memorial on January 
23, 2000, due to an exacerbation of his nonservice connected 
chronic obstructive pulmonary disease (COPD) with acute 
bronchitis, and was discharged on January 26, 2000. 

2.  On January 24, the VAMC tentatively authorized this 
admission until the veteran's condition improved enough to 
allow transfer without hazard to a VA or Federal facility.  

3.  A VA physician has determined that on January 24, 2000, 
the veteran's condition had stabilized and transfer to a VA 
facility could have been made. 


CONCLUSION OF LAW

Payment or reimbursement by the VA for medical expenses 
incurred in connection with the veteran's tentatively 
authorized hospitalization at Johnston Memorial from January 
25 to January 26, 2000, is not warranted. 38 U.S.C.A. 
§§ 1703, 1711, 1728, 5107 (West 1991 and Supp. 2000); 
38 C.F.R. §§ 17.52, 17.54 , 17.120, 17.121 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the treatment in question (and to this day), 
the veteran had established service connection for post 
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling; sensorineural hearing loss, evaluated as 20 
percent disabling; neuritis of the sciatic nerve, right leg, 
evaluated as 20 percent disabling; residuals of a shell 
fragment wound, right knee, evaluated as 20 percent 
disabling; residuals of a shell fragment wound to the left 
elbow, evaluated as 20 percent disabling; a right ankle 
disability, evaluated as 10 percent disabling; and four other 
disabilities evaluated as noncompensable.  The veteran's 
combined service-connected evaluation has been 80 percent 
since February 1985; however a total rating for compensation 
purposes based on individual unemployability has been in 
effect since that time.  

Review of private medical records reflects that the veteran 
was admitted to Johnston Memorial on January 23, 2000, due to 
an exacerbation of his (nonservice connected) COPD with acute 
bronchitis.  Specifically, the veteran indicated that 
shortness of breath became worse the previous evening.  The 
veteran's past medical history was noted, which included 
heart disease, orthopedic disabilities, and sleep apnea, 
among other things, as was the medication used to treat these 
disabilities.  While hospitalized, the veteran's treating 
physicians were Robert W. Walker, M.D. and Andrew S. 
Rhinehart, M.D.

These records also reflect that on January 24, 2000, Johnston 
Memorial received a call from a VA hospital regarding 
possible transfer of the veteran to the VA facility but that 
Dr. Rhinehart indicated that the veteran was requesting to 
remain at Johnston Memorial.  A notation dated on January 25, 
2000, indicates that the veteran and his spouse mentioned 
that they did not receive adequate treatment from VA, and 
that this was why the veteran did not want to be transferred 
to the VA facility.  

Further, it was noted that Johnston Memorial had, on that 
date, received temporary approval from VA for this admission 
for emergency treatment until the veteran was stabilized and 
could be transferred without hazard to a VA facility, but 
that a final determination would be made when VA received an 
itemized bill and discharge summary.  

Specifically, as confirmed by the record, in a January 24, 
2000, letter to Johnston Memorial, the VAMC tentatively 
authorized this admission until the veteran's condition 
improved enough to allow transfer without hazard to a VA or 
Federal facility.  The VAMC specifically indicated that a 
final determination and the number of days of hospitalization 
authorized for payment would be dependent on the receipt of 
the itemized hospital statement and review of the hospital 
discharge summary by a fee evaluating physician.  

Records from the VAMC reflect that on that same date (January 
24, 2000) a VA nurse (noted to be a transfer coordinator) 
spoke with the nurse in charge of the veteran at Johnston 
Memorial who indicated that while she felt the veteran could 
be transferred, his physician was not available to ask; about 
two hours later Dr. Walker was contacted and explained that 
he had made no transfer request and did not wish to initiate 
a transfer at that time.  The VA nurse informed the doctor 
that if he wished to transfer the veteran when he became 
stable, he should contact her and she would initiate the 
appropriate protocol.  Dr. Walker apparently added that he 
had not evaluated the veteran with regard to whether he was 
able to be transferred.  

There is no indication, nor has it been contended by the 
veteran, that this admission to Johnston Memorial was 
actually authorized (as opposed to temporarily authorized) by 
VA or that that facility had a contract with VA to provide 
such medical care (see 38 C.F.R. § 17.52 (2000)).

The Board notes that the legal criteria governing 
reimbursement or payment of the cost of unauthorized medical 
services are specifically set forth in 38 U.S.C.A. § 1728 
(West 1991) and 38 C.F.R. § 17.120 (2000).  Under the 
applicable law and regulation (and since the veteran is not a 
participant in a vocational rehabilitation program), in order 
to be entitled to payment of unauthorized medical expenses 
incurred at a private hospital, all of the following must be 
shown:

	(a) The treatment rendered was either:

		(1) for an adjudicated service-connected 
disability, or

		(2) for a non-service-connected disability 
associated with and held to 		be aggravating an 
adjudicated service-connected disability, or

		(3) for any disability of a veteran who has a total 
disability, permanent 		in nature, resulting from a 
service-connected disability; and

	(b) That a medical emergency existed of such nature that 
delay would have 	been hazardous to life or health; and

	(c) That no VA or other Federal facilities were feasibly 
available and an 	attempt to use them beforehand or obtain 
prior VA authorization for the 	services required would 
not have been reasonable, sound, wise, or 	practicable, or 
treatment had been or would have been refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Further, 38 C.F.R. § 17.121 (2000) provides that claims for 
payment or reimbursement of the costs of emergency hospital 
care or medical services not previously authorized will not 
be approved for any period beyond the date on which the 
medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran:

(a) Who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center 
for continuation of treatment for the disability, or

(b) Who received emergency medical services, could have 
reported to a VA medical center for continuation of treatment 
for the disability.

From that point on, no additional care in a non-VA facility 
will be approved for payment by VA.

The Board notes that according to a March 31, 2000, letter 
from the VAMC, payment for the veteran's hospitalization at 
Johnston Memorial was approved for the period January 23 
through January 24, 2000, apparently under 38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120, set out above (because it was 
determined that a medical emergency existed of such nature 
that delay would have been hazardous to the life or health of 
the veteran, and that no VA or other Federal facilities were 
feasibly available, and because the veteran has a total 
disability, permanent in nature, resulting from service-
connected disability).

However, it was also noted, essentially (when reading the 
determination letter and statement of the case together), 
that at that point the veteran's emergent condition 
stabilized and that he could have been transferred from 
Johnston Memorial to a VA facility; and that as such, payment 
for hospitalization past January 24, 2000, was not 
authorized.  The veteran and his representative contend that 
payment should have been authorized for the remainder of his 
admission, from January 25 to January 26, 2000.  

In this regard, a March 31, 2000, record shows that a VA 
physician found that the veteran's condition was stable for 
transfer as of January 24, 2000, and noted that, as alluded 
to above, the veteran refused transfer on January 24, 2000 
(the Board notes that a similar finding was made in late 
February 2000, however such was made by a VA physician's 
assistant, and not a VA physician, as required by the 
applicable regulation, noted above.  See 38 C.F.R. § 17.121 
(2000)). 

Attached to the veteran's June 2000 substantive appeal is a 
letter from Dr. Rhinehart, wherein he states that after 
reviewing the veteran's medical records from the relevant 
admission, given the severity of the his illness and numerous 
medical problems, Dr. Walker "obviously felt" that it was 
necessary for the veteran to remain hospitalized during 
"that day" (the Board assumes he is referring to the 24th or 
25th of January) and that a three day stay was not 
unreasonable given the veteran's overall condition.  He noted 
that he admitted the veteran on January 23, 2000, and had 
expected a four to five day stay and that the veteran's 
actual stay was rather good given his severe problems.  

Further, during an August 2000 hearing at the VAMC, the 
veteran testified that on some (if not a majority of) 
occasions he has had difficulty when being treated or 
requesting treatment at the VAMC, and that as such, he was of 
the opinion that he could not receive the same treatment at 
the VAMC that he did at Johnston Memorial at the time of the 
relevant admission (January 2000).  He also maintained that 
he did not refuse transfer from Johnston Memorial to the VAMC 
as alleged, in that his treating physician could only have 
made that decision.  The veteran also pointed out that VA had 
paid for past admissions to Johnston Memorial, some that 
lasted over three days.  The veteran's spouse added that 
while she heard some discussion among staff members of 
Johnston Memorial regarding a transfer to the VAMC, neither 
she nor the veteran were ever specifically asked about a 
transfer or told that the veteran was to be transferred.  

Regardless of who refused a transfer to the VAMC, whether the 
veteran had past difficulty dealing with the VAMC, or whether 
private physicians were of the opinion that the veteran 
should have remained at Johnston Memorial past January 24, 
2000, the regulation is clear as to the treatment for which 
the VA can and cannot pay or reimburse.  Under 38 C.F.R. 
§ 17.121 only a VA physician is empowered to determine when a 
veteran who received emergency hospital care could have been 
transferred to a VA medical center or when the veteran could 
have reported to a VA medical center and in this case that 
determination has been rendered by a VA physician, who has 
indicated that the veteran could have been transferred to a 
VA facility on January 24, 2000.  

That said, although the Board is sympathetic to the veteran's 
situation, there simply is no legal basis upon which the 
Board could find that the VA is responsible for the veteran's 
medical treatment at Johnston Memorial from January 25 to 
January 26, 2000.  This being the case, the Board must deny 
the veteran's claim of entitlement to reimbursement or 
payment of the cost of medical treatment provided in 
association with private hospitalization from January 25, to 
January 26, 2000.

As a final point, the Board notes that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The RO has not had an opportunity to address this new 
legislation with regard to this claim for entitlement to 
payment or reimbursement by VA, for the cost of unauthorized 
medical services incurred in connection with treatment at 
Johnston Memorial from January 25 to January 26, 2000 (i.e. 
after January 24).  However, by virtue of the May 2000 
Statement of the Case, the veteran has been given notice of 
the evidence necessary to support the claim.  As such, the 
Board finds the duty to assist the veteran in the development 
of the claim under the VCAA has been met.  In any event, the 
Board is essentially without authority to grant the benefit 
sought on appeal - it is precluded by the finding made by the 
VA physician in March 2000.  



ORDER

The appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

